DETAILED ACTION
1.	This office action is in response to the Application No. 16539847 filed on 9/11/2018. Claims 1-25 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “the updated neural network models” which lacks antecedent basis. 
	Claim 25 recites “the updated neural network models” which lacks antecedent basis. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 5-7, 11 and 15-17 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Bargagni et al (US20180232370)

	Regarding claim 1, Bargagni teaches a method of inferencing, by a user device, (a data processing method implemented on a local computing device [0013], local user device [0034] for providing customized content recommendation [0026])
comprising:
	retrieving protected data from a secure memory (private or sensitive data is stored (in a local database 109(as secure memory) [0022] and analyzed on the local device [0025] which implies the data was retrieved before being analyzed)
	wherein the secure memory is inaccessible to applications executing in a rich environment of the user device; (and store locally in a local database 109 (as secure memory) on the user device 101 private or sensitive data in a way that would be impossible to obtain by others [0022])
	generating inferences about the protected data using one or more neural network models stored on the user device; (local content selection system uses a machine learning module 111 to process and determine private and biometric information to generate a profile of the user…determine which contents on a remote repository 119 over a network 117 to access [0023])
	and updating a user interface of the user device based at least in part on the inferences. (selected customized content may be displayed (by display device [0065] as a user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026])

	Regarding claim 5, Bargagni modified by Costa teaches the method of claim 1, Bargagni teaches wherein the protected data includes pixel data for premium media content to be displayed or played back via the user interface. (protects user privacy by storing on the user device 101 the sensitive data such as user preferences [0024] for a one-time request for content [0034] such as (premium media) advertisement and video (which as pixel data) [0035])

	Regarding claim 6, Bargagni teaches the method of claim 1, Bargagni teaches wherein the protected data includes user input data or personal information about a user of the device. (protects user privacy by storing on the user device 101 the sensitive data ( e . g . , user preferences , age , gender , or other data) [0024] of the local user device [0034])

	Regarding claim 7, Bargagni teaches the method of claim 1, Bargagni teaches wherein the updating comprises: outputting content or recommendations via the user interface based at least in part on the inferences (the machine learning module 111 output is represented as age / gender / objectCategory [0042] display (by display device [0065]) as user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026]

	Regarding claim 11, Bargagni teaches a user device comprising: a user interface; (the user device 101 [0026], Fig. 1), 
	processing circuitry; (implemented using special purpose circuitry, such as using Application - Specific Integrated Circuit (ASIC) [0071])
	and a secure memory storing instructions that, when executed by the processing circuitry, causes the user device to: (The local content selection system includes a programmatic method to profile a user directly on the user device 101 [0022])
	retrieving protected data from a secure memory, (private or sensitive data is stored (in a local database 109(as secure memory) [0022] and analyzed on the local device [0025] which implies the data was retrieved before being analyzed)
	is inaccessible to applications executing in a rich environment of the user device; (and store locally in a local database 109 (as secure memory) on the user device 101 private or sensitive data in a way that would be impossible to obtain by others [0022])
(running locally on the user device 101 [0026])
	generating inferences about the protected data using one or more neural network models stored on the user device; (local content selection system uses a machine learning module 111 to process and determine private and biometric information to generate a profile of the user…determine which contents on a remote repository 119 over a network 117 to access [0023])
	and update a user interface based at least in part on the inferences. (selected customized content may be displayed (by display device [0065] as a user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026])

	Regarding claim 15, Bargagni teaches the user device of claim 11, Bargagni teaches wherein the protected data includes pixel data for premium media content to be displayed or played back via the user interface. (protects user privacy by storing on the user device 101 the sensitive data such as user preferences [0024] for a one-time request for content [0034] such as (premium media) advertisement and video (which as pixel data) [0035])

	Regarding claim 16, Bargagni teaches the user device of claim 11, Bargagni teaches wherein the protected data includes user input data or personal information about a user of the device. (protects user privacy by storing on the user device 101 the sensitive data (e. g . , user preferences , age , gender , or other data) [0024] of the local user device [0034])

	Regarding claim 17, Bargagni teaches the user device of claim 11, Bargagni teaches wherein execution of the instructions for updating the user interface causes the user device to: output content or recommendations via the user interface based at least in part on the inferences. (the machine learning module 111 output is represented as age / gender / objectCategory [0042] display (by display device [0065]) as user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026])
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 2, 3, 12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Chhabra et al (US20160180078)

	Regarding claim 2, Bargagni teaches the method of claim 1, Bargagni does not explicitly teach wherein the one or more neural network models are stored in the secure memory.

(applies the machine-learning classifier (as neural network model) within the trusted execution environment 212 [0058])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Chhabra for the benefit of protecting the privacy and/or security of the user data. (Chhabra, [0058]) 

	Regarding claim 3, Bargagni teaches the method of claim 1, Bargagni does not explicitly teach wherein the inferences are generated, at least in part, by a neural network application executing in a trusted environment.
	Chhabra teaches wherein the inferences are generated, at least in part, by a neural network application executing in a trusted environment. (wherein the risk classifier module is further to generate, by the trusted execution environment, threat reference data in response to application of the machine-learning classifier, wherein the reference data is indicative of normal usage of the computing device or malicious attack of the computing device; [0092]) of the user device.
	The same motivation to combine dependent claim 2 applies here.

	Regarding claim 12, Bargagni teaches the user device of claim 11, Bargagni does not explicitly teach wherein the one or more neural network models are stored in the secure memory.

(applies the machine-learning classifier (as neural network model) within the trusted execution environment 212 [0058])
	The same motivation to combine dependent claim 2 applies here.

	Regarding claim 19, Bargagni teaches a user device comprising: processing circuitry; (the user device 101 [0026], Fig. 1, implemented using special purpose circuitry, such as using Application - Specific Integrated Circuit (ASIC) [0071]), 
	retrieve one or more neural network models from the secure partition; (user data is analyzed by a machine learning module 111 that is running locally on the user device 101 [0026] and private or sensitive data is stored (in a local database 109 (as secure memory) [0022] and analyzed on the local device [0025] which implies the machine learning module was retrieved before being used for analysis)
	generating inferences about the protected data using one or more neural network models; (local content selection system uses a machine learning module 111 to process and determine private and biometric information to generate a profile of the user…determine which contents on a remote repository 119 over a network 117 to access [0023])
	retrieve protected data from the secure partition, (private or sensitive data is stored (in a local database 109(as secure memory) [0022] and analyzed on the local device [0025] which implies the data was retrieved before being analyzed)
	wherein the secure partition is inaccessible to the processing circuitry when operating in the non-secure state; (and store locally in a local database 109 (as secure memory) on the user device 101 private or sensitive data in a way that would be impossible to obtain by others [0022])
	Bargagni does not explicitly teach configured to operate in a secure state or a non- secure state; and a memory having a secure partition and a non-secure partition, the secure partition storing instructions that, when executed by the processing circuitry while operating in the secure state, causes the user device to: 
	Chhabra teaches configured to operate in a secure state or a non-secure state;
(the environment 200 of the computing device 102  include the operating system 208 (as non-secure state) and the trusted execution environment 212, [0036])
	and a memory having a secure partition and a non-secure partition, the secure partition storing instructions that, (the secure enclave support 122 may be embodied as a set of processor instruction extensions that allow the processor 120 to establish one or more secure enclaves in the memory 126 [0016], the memory 126 may store various data and software used during operation of the computing device 102 such as operating systems (as non-secure partition [0017]))
	when executed by the processing circuitry while operating in the secure state, causes the user device to: (To establish a secure enclave, the computing device 102 may execute one or more processor instructions to create the secure enclave [0054])
	The same motivation to combine dependent claim 2 applies here.

(protects user privacy by storing on the user device 101 the sensitive data such as user preferences [0024] for a one-time request for content [0034] such as (premium media) advertisement and video (which as pixel data) [0035])

	Regarding claim 21, Bargagni modified by Chhabra teaches the user device of claim 19, Bargagni teaches wherein the protected data includes user input data or personal information about a user of the device. (protects user privacy by storing on the user device 101 the sensitive data (e.g., user preferences, age, gender, or other data) [0024] of the local user device [0034])

	Regarding claim 22, Bargagni modified by Chhabra teaches the user device of claim 19, Bargagni teaches wherein execution of the instructions further cause the user device to: output content or recommendations via the user interface based at least in part on the inferences. (the machine learning module 111 output is represented as age / gender / objectCategory [0042] display (by display device [0065]) as user interface) at the local computing device (desktop computer [0021]) [0015] and the customized content recommendation is provided by the machine learning module [0026])

6.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Korsunsky et al (US20110231510)

	Regarding claim 4, Bargagni teaches the method of claim 1, however, Bargagni do not explicitly teach wherein the inferences are generated, at least in part, by a neural network processing unit (NPU).
	Korsunsky teaches wherein the inferences are generated (predicting (same as inference) a rate of network activity [0079])
	at least in part, by a neural network processing unit (NPU) (using self-organizing maps and neural net algorithms [0079] and machine learning acceleration hardware 318 (as NPU) are used to generate a self-organizing map (as SOM neural networks [0448]) or neural network [0550])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Korsunsky for the benefit of identifying patterns in the data flow [0451], inspecting content of the data flow, or analyzing a behavior of the data flow (Korsunsky [0033])

	Regarding claim 14, Bargagni teaches the user device of claim 11, however, they do not explicitly teach wherein the processing circuitry includes a neural network processing unit (NPU).
	Korsunsky teaches wherein the processing circuitry includes a neural network processing unit (NPU). (using self-organizing maps and neural net algorithms [0079] and machine learning acceleration hardware 318 (as NPU) are used to generate a self-organizing map (as SOM neural networks [0448]) or neural network [0550])
.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Carbune et al (US20190095786 filed on 9/27/2017)

	Regarding claim 8, Bargagni teaches the method of claim 1, however they do not explicitly teach further comprising: transmitting filtered feedback data to an external network based at least in part on the inferences, wherein the filtered feedback data does not include any of the protected data stored in the secure memory.
	Carbune teaches transmitting filtered feedback data to an external network based at least in part on the inferences, (generate a recommendation based on the predictions that have passed the filtering [0056] an external interface 462 may be provided in communication with processor 452 [0114])
	wherein the filtered feedback data does not include any of the protected data stored in the secure memory. (user data collected may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed [0042])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Carbune for the benefit of processes that include securing information (Carbune, [0110]).

s 9, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Costa et al (US20170372226)

	Regarding claim 9, Bargagni teaches the method of claim 1, but does not explicitly teach updating the one or more neural network models based at least in part on the inferences.
	Costa teaches updating the one or more neural network models based at least in part on the inferences. (the trusted execution environment computes 1102 a gradient descent update operation [0098] during neural network training [0077])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni to incorporate the teachings of Costa for the benefit of a new confidential data instance, 
submitted to the machine learning system that is used to generate one or more predictions in a privacy preserving manner (Costa, [0024])

	Regarding claim 10, Bargagni teaches the method of claim 7, but does not explicitly teach further comprising: sending the updated neural network models to an external network resource configured for training neural network models. 
	Costa teaches further comprising: sending the updated neural network models to an external network resource configured for training neural network models. (output of the trusted execution environment 100 is a trained machine learning system 116, the output is sent to server A and server B [0032] which comprises trained machine learning system, Fig. 1)
	The same motivation to combine dependent claim 10 applies here.

	Regarding claim 13, Bargagni modified by Costa teaches the user device of claim 11, Costa teaches wherein the instructions are executed in a trusted environment of the user device. (at least one of the processors 1302 is configured to implement a processor protected memory region at memory 1308 comprising trusted execution environment 100. Computer executable instructions are stored at memory 1308 [0130]) of the user device
	The same motivation to combine dependent claim 10 applies here.

	Regarding claim 18, Bargagni modified by Costa teaches the user device of claim 11, but does not explicitly teach wherein execution of the instructions further causes the user device to: update the one or more neural network models based at least in part on the inferences
	Costa teaches wherein execution of the instructions further causes the user device to: update the one or more neural network models based at least in part on the inferences. (the trusted execution environment computes 1102 a gradient descent update operation [0098] during neural network training [0077])
	The same motivation to combine dependent claim 10 applies here.

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Chhabra et al (US20160180078) and further in view of 
Carbune et al (US20190095786 filed on 9/27/2017)
	Regarding claim 23, Bargagni modified by Chhabra teaches user device of claim 19, Chhabra teaches teach wherein the non-secure partition stores instructions that, when executed by the processing circuitry, further causes the user device to: (the operating system 208 (as non-secure partition) may execute and otherwise manage one or more applications 210 [0037])
	They do not explicitly teach transmit filtered feedback data to an external network based at least in part on the inferences, wherein the filtered feedback data does not include any of the protected data stored in the secure memory.
	Carbune teaches transmit filtered feedback data to an external network based at least in part on the inferences, (generate a recommendation based on the predictions that have passed the filtering [0056] an external interface 462 may be provided in communication with processor 452 [0114])
	wherein the filtered feedback data does not include any of the protected data stored in the secure memory. (user data collected may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed [0042])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni modified by Chhabra to incorporate the teachings of Carbune for the benefit of processes that include securing information (Carbune, [0110]) 
	
s 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bargagni et al (US20180232370) in view of Chhabra et al (US20160180078) and further in view of Costa et al (US20170372226)

	Regarding claim 24, Bargagni modified by Chhabra teaches user device of claim 19, Costa teaches wherein execution of the instructions further causes the user device to: update the one or more neural network models based at least in part on the inferences. (the trusted execution environment computes 1102 a gradient descent update operation [0098] during neural network training [0077])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bargagni modified by Chhabra to incorporate the teachings of Costa for the benefit of a new
confidential data instance, submitted to the machine learning system that is used to generate one or more predictions in a privacy preserving manner (Costa, [0024])

	Regarding claim 25, Bargagni modified by Chhabra modified by Costa teaches user device of claim 24, Chhabra teaches teach wherein the non-secure partition stores instructions that, when executed by the processing circuitry, further causes the user device to: (the operating system 208 may execute and otherwise manage one or more applications 210 [0037])
	Costa teaches transmit the updated neural network models to an external network resource configured for training neural network models. (output of the trusted execution environment 100 is a trained machine learning system 116, the output is sent to server A and server B [0032] which comprises trained machine learning system, Fig. 1)
	The same motivation to combine dependent claim 24 applies here.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121